Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 1 of 21 PageID #: 26833




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION
  Damonie Earl, et al.,


          Plaintiffs,


  v.                                       Civil Action No. 4:19-cv-00507-ALM


  The Boeing Company, et al.,


          Defendants.



         PLAINTIFFS’ REPLY TO SOUTHWEST’S RESPONSE TO PLAINTIFFS’
       MOTION TO COMPEL SOUTHWEST TO PRODUCE TEXTS AND TESTIMONY

                                 (FILED UNDER SEAL)
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 2 of 21 PageID #: 26834
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 3 of 21 PageID #: 26835




                                         INTRODUCTION

        On April 26, 2021, shortly after the class certification hearing in this matter, Defendant

 Southwest Airlines filed a response (Dkt. 417 (“Southwest Opposition”)) to Plaintiffs’ April 12,

 2021, Motion to Compel Southwest to Produce Texts and Testimony (Dkt. 396 (“Motion”)).

 Southwest’s Opposition is remarkable, for all the wrong reasons. Most notably, the Opposition not

 only fails to rebut Plaintiffs’ Motion in any meaningful respect, but in fact affirmatively establishes

 serious discovery misconduct over the past year by Southwest Airlines in connection with its

 witnesses’ text messages. (It is also demonstrably incorrect on nearly every factual point it

 asserts—often in bold italics.)

        Southwest’s Opposition simply underscores the necessity and urgency of each prong of

 relief sought in Plaintiffs’ Motion. The Court should issue an order (i) compelling the immediate

 production—and, to the extent not yet performed, search for, collection, and preservation—of all

 relevant text messages, from all potential witnesses, by Southwest; (ii) compelling the production

 of a knowledgeable corporate witness on the actual facts of Southwest’s collection, preservation,

 and production of witnesses’ text messages, including over the two months; (iii) compelling the

 re-production, for a limited duration, of Southwest’s three previous fact witnesses in this case,

 after full near-term production of their text messages; and (iv) modifying the outstanding OSC

 against Southwest to inquire about its compliance with Court rules since the OSC was issued.

        RENEWED DEPOSITIONS OF SOUTHWEST’S PAST WITNESSES ARE
        NECESSARY AND APPROPRIATE TO INQUIRE ABOUT NEWLY-PRODUCED
        EVIDENCE AND TO PROBE AND ATTEMPT TO REMEDIATE SERIOUS
        DISCOVERY MISCONDUCT IN THIS CASE

        Southwest’s Opposition argues that Plaintiffs should be denied the opportunity to properly

 depose past Southwest witnesses Al Kasher, Bill Lusk, James Sheppard, and David Bunin because:

                [t]o be entitled to a second deposition, Plaintiffs must show “good
                cause” and show that each witness either was “inhibited from

                                                   1
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 4 of 21 PageID #: 26836




                providing full information at the first deposition or where new
                information comes to light triggering questions that the discovering
                party would not have thought to ask at the first deposition.”

                . . . Plaintiffs’ request for “do-over” depositions is not based on
                specific instances of text messages with unique content not found in
                Southwest’s overall document production, but rather is based on the
                general allegation that Plaintiffs did not have a complete production
                of text messages at the time of the initial depositions.

 (Southwest Opp. at 14-15 (footnotes omitted) (quoting Kleppinger v. Tex. Dept. of Transp., 283

 F.R.D. 330, 333 (S.D. Tex. 2012) (quotation marks and citation omitted).) Southwest is wrong.

        First, and as usual, Southwest’s legal analysis leaves important things out; here, that the

 applicable federal rule does not in fact require “good cause” for a Court to order a witness re-

 produced for deposition. FED. R. CIV. P. 30(a)(2)(A)(ii), governing “When a Deposition May Be

 Taken” where “the deponent has already been deposed in the case,” simply requires “leave of

 court,” and does not by its terms (or in its Advisory Committee Notes) recite a “good cause”

 standard—an issue that the very case cited by Southwest in its Opposition acknowledges. See

 Kleppinger, 283 F.R.D. at 335 n.7 (“The Court notes that, unlike Rule 30(d)(1) where the advisory

 committee’s notes state that a “good cause” standard applies when making a determination of

 whether a deposition should exceed the rule’s duration limit, it is not explicit in either Rule 30(a)(2)

 or its advisory committee's notes that a ‘good cause’ standard applies when determining whether

 to reopen or retake a deposition.”). To be sure, some courts (including the court in Kleppinger)

 have evaluated whether “good cause” exists in determining whether to grant leave under Rule

 30(a)(2), see id. (citing cases from D. Utah, S.D. Ohio, and D.S.D.), but it is incorrect (and

 unhelpful to the Court) to assert that “Plaintiffs must show ‘good cause’” (Southwest Opp. at 14)

 to reopen or retake a deposition in this case.




                                                    2
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 5 of 21 PageID #: 26837




        With that said, a different Federal Rule not addressed by Southwest in its Opposition, FED.

 R. CIV. P. 30(d)(1) (“[u]nless otherwise stipulated or ordered by the court, a deposition is limited

 to 1 day of 7 hours”), does impose a “good cause” standard, see, e.g., Kleppinger, 283 F.R.D. at

 333 (collecting cases), but the particular test under that rule is not the one Southwest identifies:

                The court must allow additional time consistent with Rule 26(b)(1)
                and (2) if needed to fairly examine the deponent or if the deponent,
                another person, or any other circumstance impedes or delays the
                examination.

 FED. R. CIV. P. 30(d)(1) (emphasis added).

        In any event, no matter how sliced—the Rule 30(a)(2) standard or the Rule 30(d)(1)

 standard—Plaintiffs have met it here for Southwest witnesses Alan Kasher, Bill Lusk, James

 Sheppard, and David Bunin.



                                                        .1 Southwest has also explained that it never

 bothered to collect any text messages from nearly every witness in this case; never looked at any

 of its deponents’ mobile phones to check for text messages prior to their depositions—

                                                              ; and to this day refuses to produce all

 relevant text messages from all Southwest witnesses. Then last Monday, Southwest (i) expressly

 argued at the Class Certification Hearing that Plaintiffs lacked evidence on issues of scienter and


        1
          It is wearying and at this point inexplicable that Southwest continues to assert that its
 employees’ text messages are not uniquely relevant or do not comprise “unique content not found
 in Southwest’s overall document production.” (See Southwest Opp. at 14.) Non-limiting examples
 of Southwest text messages—drawn solely from the inexplicably limited text messages that have
 to date been produced—are in the record at Dkt. 379 (Reply to Response to OSC), Dkt. 396
 (Motion to Compel), Dkt. 412 (Reply to Second Supplemental Response to OSC), and Dkt. 425
 (Motion for Excess Pages). Plaintiffs submit that the overwhelming, specific relevance and
 uniqueness of Southwest’s (mostly still unproduced, and to an as-yet-unknown extent uncollected
 and unpreserved) text messages to essentially every contested issue in this action cannot seriously
 be disputed on the present record.

                                                   3
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 6 of 21 PageID #: 26838




 proximate causation (Apr. 26, 2021 Hearing. Tr. at 107:4-110:17, 114:4-116:15, 138:22-139:25);

 (ii) argued that “at no point since the entry of the Show Cause Order have Plaintiffs take any further

 specific steps to produce text messages” (Opp. at 2); and (iii) argued that Plaintiffs should have

 “attempted to supplement their certification briefs or asked to postpone the [class certification]

 hearing based on [unproduced] text messages” (id.).

         Given the above, every future Southwest deponent will be examined on both (1) the content

 of their and others’ text messages (central to every aspect of proof in this case); and (2) their efforts

 and communications to collect, preserve, and produce these messages, from the date this case was

 filed to the date of their deposition (central to Plaintiffs’ investigation of and attempts to remediate

 Southwest’s widespread—and apparently ongoing—non-collection, non-preservation, and non-

 production of its witnesses’ most relevant evidence in this action for nearly two years of case

 pendency). Southwest’s past fact deponents—Mr. Kasher, Mr. Lusk, Mr. Sheppard, and Mr.

 Bunin—need to answer the same questions. District courts in this circuit have held that “‘new

 information’ . . . that creates the need for further questioning,” O’Connor v. Cory, 2018 WL

 5016291, *2 (Oct. 16, 2018); see also Kleppinger, 283 F.R.D. at 333, can be, for example, (i) new

 issues in the case, O’Connor, 2018 WL 5016291 at *2-*3 (new affirmative defense justified re-

 opened depositions of multiple defendants), and “the production of new documents,” id. at *3.

 Here, both are present: in the past six weeks, after the above-mentioned Southwest depositions,

 Southwest has produced approximately 3,000 relevant text messages (and should be ordered to

 produce thousands more), and an ongoing and pervasive spoliation issue has been revealed and

 made indisputably real through Southwest’s productions and filings. Mr. Kasher, Mr. Lusk, Mr.

 Sheppard, and Mr. Bunin have relevant knowledge about both issues. Plaintiffs respectfully

 request leave to ask about this new information, under oath, as contemplated by the Federal Rules.



                                                    4
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 7 of 21 PageID #: 26839
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 8 of 21 PageID #: 26840




                                       (Exh. B (Examples of Kasher-Van de Ven texts produced

 Apr. 21, 2021));                                                                           (see,

 e.g., Exh. C (SWA_Earl_01437172));                                                  (Exh. D

 (SWA_Earl_01436624)



                                                (see, e.g., Exh. E (SWA_Earl_01436631)



                                                                  , and                     (see,

 e.g., Exh. F (SWA_Earl_01437089); and



                                                                                         (Exh. G

 (SWA_Earl_01434582.)) It its very last volume of text messages, produced April 22, 2021,

 Southwest also produced the text message Mr. Dunne requested in July 2020 (the one that

 Southwest’s outside counsel Mike Swartzendruber replied had “nothing to do with the MAX,” and

 threatened to pull Mr. Kasher’s deposition over, see Dkt. 412 at 8).




                                                 6
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 9 of 21 PageID #: 26841




 (Exh. H (SWA_Earl_01437372).)

         In numerous recent filings, Plaintiffs have raised concerns about the accuracy (and, at a

 certain point, the veracity) of Southwest’s statements to this Court about what Southwest knew

 about and did to collect its executives’ and other witnesses’ text messages, in view of the July 2020

 issues with Mr. Kasher—and what ended up being on his phone. (See, e.g., Dkt. 379 (Reply to

 Southwest Response to OSC) at 7-12; Dkt. 396 (Motion) at 4-10, 13-24, 27-33, 35-36; Dkt. 412

 (Reply to Second Supplemental Response to OSC) at passim; Dkt. 425 (Motion for Additional

 Pages) at 2-4, 8-9; compare Exh. B (limited excerpt of Kasher-VdV text messages collected from

 Kasher’s iPhone in March 2021) with Dkt. 350 (Southwest Response to OSC) at 2 (“Until

 receiving that [Feb. 28, 2021] letter, Southwest’s counsel did not have reason to believe that Mr.

 Van de Ven had any relevant text messages” (bold italics in original)) and Southwest Opp. at 10

 (“Plaintiffs’ suggestion that Mr. Kasher texted wth Mr. Van de Ven and that Southwest possessed

 that text as of Mr. Kasher’s deposition is false” (bold italics in original)).)



                                                    7
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 10 of 21 PageID #: 26842
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 11 of 21 PageID #: 26843
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 12 of 21 PageID #: 26844
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 13 of 21 PageID #: 26845




  (Exh. N (SWA_Earl_01434425).)

         This is the lede of the Seattle Times article sent by

                                            (the full article is Exhibit O to this Reply):




  (Exh. O (https://www.seattletimes.com/business/boeing-aerospace/former-boeing-official-

  subpoenaed-in-737-max-probe-wont-turn-over-documents-citing-fifth-amendment-protection/).)




                                                   11
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 14 of 21 PageID #: 26846
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 15 of 21 PageID #: 26847
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 16 of 21 PageID #: 26848
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 17 of 21 PageID #: 26849




  had to move for this relief in the first place—Plaintiffs simply seek what the Court had already

  ordered produced in 2019—but nevertheless, the record is what it is, a month later, with Southwest

  just sitting on thousands of relevant text messages it has already collected, and simply declining

  to try to collect or preserve tens of thousands of others.7

         Plaintiffs’ concern here is not abstract, or overblown, or mischaracterized. Attached as

  Exhibits X-GG are the load metadata for all Southwest’s native text message productions (ten

  spreadsheets, with the file names VOL0062.xlsx through VOL0074.xlsx). These spreadsheets

  include a “CUSTODIAN” field for each text message produced, which Plaintiffs understand to

  refer to the device a text message was collected from. Many custodians with hundreds or even

  many thousands of emails produced in this case have no more than two dozen text messages with

  their “CUSTODIAN” label; many have zero text messages produced from their custody. Among

  the key Southwest witnesses—many represented to this Court to have been collected from in this

  case for whom Southwest has produced zero custodial text messages are:

             •

             •

             •

             •

             •




         7
           It hardly matters given the senselessness of the argument that a court-imposed production
  obligation is “moot,” but contemporaneous written communications between counsel and filings
  by Plaintiffs in this case flatly refute Southwest’s story on “mootness.” (See Exh. W (Apr. 13-14,
  2021 Email Correspondence); Dkt. 412 at 1-11 (describing ongoing deficiencies in Southwest
  production and commitments after alleged “mootness” meet-and-confer); cf. Dkt. 404 (Apr. 14,
  2021 Response to Notice) at passim (explaining that Plaintiffs’ Motion was properly authorized,
  and the sought relief ripe for decision).)

                                                    15
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 18 of 21 PageID #: 26850
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 19 of 21 PageID #: 26851




  basis through the filing of its Show Cause Response [Dkt. 350], First Supplemental Show Cause

  Response [Dkt. 377], and Second Supplemental Show Cause Response [Dkt. 410].” (Southwest

  Opp. at 15.) Plaintiffs agree that Southwest has indeed been filing things near-constantly with the

  Court in the past six weeks—because Plaintiffs have had to near-constantly correct inaccurate or

  materially incomplete representations about Southwest’s text message production from these

  filings. (See, e.g., Dkt. 379 (Reply to Response to OSC), Dkt. 396 (Motion to Compel), Dkt. 404

  (Response to Notice), Dkt. 412 (Reply to Second Supplemental Response to OSC), and Dkt. 425

  (Motion for Excess Pages).) This doesn’t make a Court-ordered inquiry into Southwest’s ongoing

  compliance with applicable rules and orders regarding its text messages collection, preservation,

  and production efforts unnecessary; the situation is quite the opposite, as recent filings should

  make clear.

                                          CONCLUSION

         The Court should issue an order (i) compelling the immediate production—and, to the

  extent not yet performed, search for, collection, and preservation—of all relevant text messages,

  from all potential witnesses, by Southwest; (ii) compelling the production of a knowledgeable

  corporate witness on the actual facts of Southwest’s collection, preservation, and production of

  witnesses’ text messages, including over the two months; (iii) compelling the re-production, for a

  limited duration, of Southwest’s three previous fact witnesses in this case, after full near-term

  production of their text messages; and (iv) modifying the outstanding OSC against Southwest to

  inquire about its compliance with Court rules since the OSC was issued.




                                                  17
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 20 of 21 PageID #: 26852




   Dated: May 4, 2021                  Respectfully submitted,

  John Jeffrey Eichmann (CA 227472)    /s/ Brian J. Dunne
  jeff@dovel.com                       Yavar Bathaee (NY 4703443) (Lead Counsel)
  Gregory S. Dovel (CA 135387)         yavar@bathaeedunne.com
  greg@dovel.com                       Brian J. Dunne (CA 275689)
  Simon Franzini (CA 287631)           bdunne@bathaeedunne.com
  simon@dovel.com                      Edward M. Grauman (TX 24081931)
  Julien A. Adams (CA 156135)          egrauman@bathaeedunne.com
  julien@dovel.com                     Andrew Wolinsky (NY 4892196)
  Jonas Jacobson (CA 269912)           awolinsky@bathaeedunne.com
  jonas@dovel.com                      BATHAEE DUNNE LLP
  Christin Cho (CA 238173)             445 Park Avenue, 9th Floor
  christin@dovel.com                   New York, NY 10022
  Rick Lyon (CA 229288)                Tel: (332) 205-7668
  rick@dovel.com
  DOVEL & LUNER, LLP                   Attorneys for Plaintiffs
  201 Santa Monica Blvd., Suite 600
  Santa Monica, CA 90401
  Tel: (310) 656-7066

  Attorneys for Plaintiffs
  Elizabeth L. DeRieux (TX 05770585)
  ederieux@capshawlaw.com
  S. Calvin Capshaw (TX 03783900)
  ccapshaw@capshawlaw.com
  CAPSHAW DERIEUX LLP
  114 E. Commerce
  Gladewater, Texas 75647
  Tel: (903) 236-9800
  Fax: (903) 236-8787

  Attorneys for Plaintiffs




                                       18
Case 4:19-cv-00507-ALM Document 439 Filed 05/07/21 Page 21 of 21 PageID #: 26853




                                       Certificate of Service

         I certify that the above document was served on counsel of record for all parties on the
  above listed date via the ECF filing system.


  /s/ Brian J. Dunne


                                Certificate of Authorization to Seal

         Under the Stipulated Protective Order entered by the Court (Dkt. No. 132), and in
  compliance with LR CV-5(7), I hereby certify that this document and any sealed attachments are
  properly filed under seal.


  /s/ Brian J. Dunne




                                                 19
